DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-16 in the “Response to Restriction Requirement” filed on 07/16/2021 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claims 17-20 are withdrawn from further consideration, and claims 1-16 are presented for examination. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 17-20, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 07/16/2021.  Accordingly, claims 17-20 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-16 presented for examination.
Reason for Allowances
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an electronic component disposed in the cavity; an insulating material covering at least a portion of each of the core structure and the electronic component and disposed in at least a portion of the cavity;  15a wiring layer disposed on the insulating material; and a build-up structure disposed on the insulating material and including a second insulating body, covering at least a portion of the wiring layer, and one or more build-up wiring layers, respectively disposed on or in the second insulating 20body, wherein a material of the first insulating body has a coefficient of thermal expansion (CTE) less than a CTE of the second insulating body, and the insulating material has a CTE less than a CTE of a 25material of the second insulating body”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-16, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Hsieh et al. (US 20170092604 A1; hereinafter Hsieh) “Semiconductor Device and Method of Manufacture”.
Park et al. (US 20160338202 A1; hereinafter Park) “ELECTRONIC COMPONENT PACKAGE AND METHOD OF MANUFACTURING THE SAME”.	
Kobayashi et al. (US 20160322294 A1; hereinafter Kobayashi) “WIRING SUBSTRATE”.	
Prior Art Hsieh teaches redistribution layer with a landing pad is formed over a substrate with one or more mesh holes extending through the landing pad, where utilizing the mesh holes, sidewall delamination and peeling that might otherwise occur may be reduced or eliminated ([Abstract]), wherein (Fig. 1+; [0020+]) a semiconductor device and a via encapsulated within an encapsulant, wherein the via is separated from the semiconductor device by the encapsulant; a redistribution layer over the via and the semiconductor device, the redistribution layer comprising a landing pad with a circular shape and a plurality of mesh openings within the landing pad, wherein the plurality of mesh openings are arranged in a circular pattern; a first passivation layer covering the plurality of mesh openings; an opening through the first passivation layer, wherein the opening exposes a portion of the landing pad; and an underbump metallization in physical contact with the exposed portion of the landing pad, the underbump metallization being over each of the plurality of mesh openings, where wherein a first radius of the circular shape of the landing pad is greater than a second radius of the circular pattern of the plurality of mesh openings, wherein the second radius is an outer radius of the circular pattern. But, Prior Art Hsieh does not expressly teach an electronic component disposed in the cavity; an insulating material covering at least a portion of each of the core structure and the electronic component and disposed in at least a portion of the cavity;  15a wiring layer disposed on the insulating material; and a build-up structure disposed on the insulating material and including a second insulating body, covering at least a portion of the wiring layer, and one or more build-up wiring layers, respectively disposed on or in the second insulating 20body, wherein a material of the first insulating body has a coefficient of thermal expansion (CTE) less than a CTE of the second insulating body, and the insulating material has a CTE less than a CTE of a 25material of the second insulating body (claim 1).
Prior Art Park teaches an electronic component package and a method of manufacturing the same are provided. The electronic component package includes a frame having a through-hole, an electronic component disposed in the through-hole of the frame, and a redistribution part disposed at one side of the frame and the electronic component ([Abstract]), wherein (Fig. 1+; [0065+]) a frame having a through-hole and one or more first wiring layers; an electronic component disposed in the through-hole of the frame; and a redistribution part disposed on one side of the frame and the electronic component, wherein the one or more first wiring layers are electrically connected to the electronic component through the redistribution part, where the electronic component has an electrode pad for a signal, the electrode pad for a signal is electrically connected to a signal pattern of a wiring layer of the redistribution part through a first via for a signal of the redistribution part, the signal pattern of the wiring layer of the redistribution part is electrically connected to a signal pattern of the second wiring layer of the frame through a second via for a signal of the redistribution part, the signal pattern of the second wiring layer of the frame is electrically connected to a signal pattern of the first wiring layer of the frame through a via for a signal of the frame, the signal pattern of the first wiring layer of the frame is electrically connected to a signal pattern of the third wiring layer of the frame through an internal via for a signal of the frame, and the signal pattern of the third wiring layer of the frame is electrically connected to an external connection terminal for a signal disposed in a fan-out region of the other side of the frame, and the second and third wiring layers of the frame have ground patterns. But, Prior Art Park does not expressly teach an electronic component disposed in the cavity; an insulating material covering at least a portion of each of the core structure and the electronic component and disposed in at least a portion of the cavity;  15a wiring layer disposed on the insulating material; and a build-up structure disposed on the insulating material and including a second insulating body, covering at least a portion of the wiring layer, and one or more build-up wiring layers, respectively disposed on or in the second insulating 20body, wherein a material of the first insulating body has a coefficient of thermal expansion (CTE) less than a CTE of the second insulating body, and the insulating material has a CTE less than a CTE of a 25material of the second insulating body (claim 1).
Prior Art Kobayashi teaches wiring substrate includes a first wiring substrate, a first insulation layer covering the first wiring layer, a second insulation layer stacked on the first insulation layer, and a cavity extending through the second insulation layer and exposing a portion of the upper surface of the first insulation layer ([Abstract]), wherein (Fig. 1A+; [0030+]) a first wiring layer; a first insulation layer that covers an upper surface and a side surface of the first wiring layer and exposes a lower surface of the first wiring layer; a second insulation layer stacked on an upper surface of the first insulation layer; a cavity that extends through the second insulation layer and exposes a portion of the upper surface of the first insulation layer, wherein the second insulation layer includes a stepped inner wall surface that defines a contour of the cavity, and the cavity includes an opening defined by an upper portion of the stepped inner wall surface, and a recess defined by a lower portion of the stepped inner wall surface that contacts the upper surface of the first insulation layer, wherein the recess is wider than the opening; an electronic component mounted on the upper surface of the first insulation layer exposed in the cavity; and a third insulation layer that covers the electronic component and an upper surface of the second insulation layer, wherein the opening and the recess are filled with the third insulation layer. But, Prior Art Kobayashi does not expressly teach an electronic component disposed in the cavity; an insulating material covering at least a portion of each of the core structure and the electronic component and disposed in at least a portion of the cavity;  15a wiring layer disposed on the insulating material; and a build-up structure disposed on the insulating material and including a second insulating body, covering at least a portion of the wiring layer, and one or more build-up wiring layers, respectively disposed on or in the second insulating 20body, wherein a material of the first insulating body has a coefficient of thermal expansion (CTE) less than a CTE of the second insulating body, and the insulating material has a CTE less than a CTE of a 25material of the second insulating body (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898